RECEIVED IN
                                                                     COURT OF CRIMINAL APPEALS
                                                                                APR 16 2015                                  4-13-iS

                AVxd Ato^fl                    dletk                      -AbsJAG0Sta7GSerk-


                      j— .vjvA-y o i>_-o«<A.f-vj^-., .>                   -£g^sc^ J <NQTryA J^SsO^. .JLOJO-A'
                                                                                       -is
                5=QoJ C»J;0<^«^J£3i_L__^_^
                    V \\CN<1A^VSS, Lg^ruraji^K J. Mtw ArVsQ. \r\AjaJL ,_gjr>.ss\                                             •

                I^^J&JjDO.                                                        v\       yVrviOL<WL •                      >iiL

                ^_^00-XOOV-S>>0.jC3*><^iLMb<^                                                                             >CjE^ji.




                                                                                            ^XVm^vvV'L A^Qji ~>
                                                                                                   •SAOiN>cv_v5^gJ»Jo)l_




                                                                                                            .•,.-Aftf..P.O-lfegr.Cd




                                                                                ,„.„-.-,.-,-                          ___«_____       _   ____       ,       _     _,
—       •       —       ---•-•-••   •-•   >-   ™   •   "••   ...--~-^-.                        ---••—•-•-      —-—




                                                                      _         «_
                                                                                                                                                             -***-=-;-


            :




                                                                           _=          .




    ^
                                                                                                                                                 ;       ,       ___«,


            1